      Case 5:20-cv-00113-KHJ-MTP Document 14 Filed 06/08/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


PAREKH VISHAL                                                           PETITIONER


V.                                       CIVIL ACTION NO. 5:20-CV-113-KHJ-MTP


WARDEN SHAWN R. GILLIS                                                RESPONDENT


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Michael T. Parker. [12]. That Report recommends that the Court sua

sponte dismiss Petitioner’s Petition without prejudice for failure to prosecute.

Written objections to the Report were due by June 1, 2021. The Report notified the

parties that failure to file written objections to the findings and recommendations

by that date would bar further appeal in accordance with 28 U.S.C. § 636. [12] at 3.

Petitioner Parekh Vishal has filed no timely objection.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).
      Case 5:20-cv-00113-KHJ-MTP Document 14 Filed 06/08/21 Page 2 of 2




      Vishal filed his Petition [1] on April 21, 2020, reflecting his address was

Adams County Correctional Center, P.O. Box 1600, Washington, Mississippi. On

December 14, 2020, the Clerk of the Court mailed an Order [8] to Vishal at his

address of record. But the mail was returned as undeliverable. See [9].

      The Court warned Vishal that failure to keep the Court informed of his

current address will result in dismissal of his case. [2] at 2. The Court raised

Vishal’s failure to update his address in its Order to Show Cause and ordered

Vishal to show cause why the action should not be dismissed for failure to comply

with the Court’s order. [10]. Receiving no response from Vishal, the Magistrate

Judge entered his Report and Recommendation, finding Vishal’s failure to prosecute

warranted dismissal without prejudice. [12].

      After review of the record, the Court, being fully advised in the premises,

finds that the Report and Recommendation is neither clearly erroneous nor contrary

to law, and should be adopted as the opinion of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [12] of United States Magistrate Michael T. Parker, entered in

this cause should be, and the same is, adopted as the finding of this Court. This

action is DISMISSED WITHOUT PREJUDICE for failure to prosecute.

      A separate Final Judgment will issue this day.

      SO ORDERED, this the 8th day of June, 2021.

                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE




                                           2
